DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 37-40 are allowable. The restriction requirement between Inventions I and II , as set forth in the Office action mailed on 16 April 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 16 April 2020 is withdrawn. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Objections
Claim 25 is objected to because of the following informalities: the preamble of the claim reads “Securing element a product, said securing element comprising”, the phrase should read “A securing element product 
Claim 26 is objected to because of the following informalities: before the last compound of the claim, the word “and” should be inserted. 
Claim 27 is objected to because of the following informalities:  in the phrase “or cyanacrilate”, “or” should be removed.  Appropriate correction is required.
Claim 28 is objected to because of the following informalities: “claim 5” should read claim “25”.
Claims 26-36, “The” should be added to the beginning of the claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 25 recites the broad recitation phenyl substituted by one or several groups chosen from methyl, fluoro, hydroxyl, actyl and methacrylate, and the claim also recites “from methyl, fluoro, hydroxyl and actyl and more preferably from methyl or fluoris C1 to C6 akly, C5 to C6 cycloalkyl, C5 to C6 heteralkyl, phenyl” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely 
Regarding claim 25, the phrase "optionally renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 28, recites the broad recitation “from polycarbonate, polyester, polypropylene, thermoplastic polyurethane and light-curing resins” and the claim also recites “preferably from polycarbonate and thermoplastic polyurethane” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 27 and 29-34 are included in the rejection since they depend from claim 25.

Allowable Subject Matter

Claims 25-36 are not rejected over the prior art. 
Claims 37-40 are allowed.
Burghart et al. (3,5-Diaryl-4,4-difluor-4-bora-3a,4a-diaza-s-indacene (BODIPY) Dyes: Synthesis, Spectroscopic, Electrochemical and Structural Properties) discloses new BODIPY dyes that fluoresce at long wavelengths (see abstract) that can be used in various applications such as in the design of fluorescent chemosensors and multipigment arrays in molecular 

    PNG
    media_image1.png
    191
    161
    media_image1.png
    Greyscale

Sakurai et al. (CA 2921214) discloses a composition that can be detected by X-ray radiation and fluorescence or phosphorescence (see abstract). Sakurai et al. states that the light emitting substance was used as anti-counterfeiting applications of securities, certificates, etc. (see 0002). The composition comprises a near infrared fluorescent material such as BODIPY pigments (see 0025). Sakurai et al. states the near infrared fluorescent material can have the formula represented by (II1-0) where R101,102,103,104,105,106 represent hydrogen, alkyl, alkoxy, aryl groups   R107/108 are halogens and R109 is hydrogen or an electron-withdrawing group (see 0035). 

    PNG
    media_image2.png
    169
    351
    media_image2.png
    Greyscale

Dermilly et al. (WO 2012/080467) discloses a security document that comprises a reversible mecanoluminescent compound coated on its surface or within the document (see abstract, 003) in order to strengthen the level of security of documents with fluorescent inks and maintaining ease of authentication (see 0010). 
The prior art discloses securing documents via light emitting substances within a resin but fails to teach or suggest using securing elements formed of the claimed formula I in order to secure a product as claimed. 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CACHET I. Proctor/
Examiner
Art Unit 1715

/CACHET I PROCTOR/Primary Examiner, Art Unit 1715